Case: 1:20-cv-00575-DCN Doc #: 19 Filed: 05/27/21 1 of 3. PageID #: 935




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




EDNA LOPEZ,                                          CASE NO. 1:20 CV 575


       Plaintiff,

V.                                                  JUDGE DONALD C. NUGENT


COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,                             Magistrate Judge Henderson

       Defendant.                                   MEMORANDUM OPINION
                                                    AND ORDER



       This matter is before the Court on the Report and Recommendation of Magistrate Judge

Henderson. (Docket #17.) On March 17,2020, Plaintiff, Edna Lopez,filed her Complaint

(Docket #1)challenging the final decision ofthe Commissioner of Social Security denying her

application for Disability Insurance Benefits("DIE"). Pursuant to Local Rule 72.2, the case was

referred to Magistrate Judge Henderson.

       On May 17, 2021,the Magistrate Judge issued her Report and Recommendation. The

Magistrate Judge recommends that the Court reverse the Commissioner's decision and remand

this case to the Commissioner and the ALJ for further examination of whether Ms. Lopez would

be able to perform her past relevant work given the limitations to her upper body extremities,

and, if not, whether jobs exist that Ms. Lopez could perform given her residual functional
Case: 1:20-cv-00575-DCN Doc #: 19 Filed: 05/27/21 2 of 3. PageID #: 936




capacity and relevant vocational factors. The Commissioner of Social Security has indicated no

objection will be filed. (Docket #18.)

         Standard of Review for a Magistrate Judge's Report and Recommendation

       The applicable standard ofreview of a magistrate judge's report and recommendation

depends upon whether objections were made to that report. When objections are made to a

report and recommendation ofa magistrate judge, the district court reviews the case de novo.

Fed.R. Civ.P. 72(b) states:

                 The districtjudge must determine de novo any part ofthe
                 magistrate judge's disposition that has been properly objected to.
                 The districtjudge may accept, reject, or modify the recommended
                 disposition; receive further evidence; or return the matter to the
                 magistrate judge with instructions.

         The text of Rule 72(b) addresses only the review ofreports to which objections

 have been made; it does not indicate the appropriate standard ofreview for those reports

 to which no objections have been properly made. The Advisory Committee on Civil

 Rules commented on a district court's review of unopposed reports by magistrate judges.

 In regard to subsection(b)of Rule 72,the advisory committee stated: "When no timely

 objection is filed, the court need only satisfy itself that there is no clear error on the face

 ofthe record in order to accept the recommendation." Fed.R.Civ.P.72 advisory

 committee's notes (citation omitted).

         The U.S. Supreme Court stated in Thomas v. Arn,474 U.S. 140,150(1985): "It

 does not appear that Congress intended to require district court review of a magistrate

 judge's factual or legal conclusions,imder a de novo or any other standard, when neither

 party objects to those findings."



                                                -2-
Case: 1:20-cv-00575-DCN Doc #: 19 Filed: 05/27/21 3 of 3. PageID #: 937




                                         Conclusion


        The Court has carefully reviewed the Report and Recommendation and agrees

 with the findings set forth therein. The Report and Recommendation of Magistrate Judge

 Henderson (Docket #17)is ADOPTED.

        The Commissioner's decision is hereby REVERSED and this ease is hereby

 REMANDED for further examination of whether Ms. Lopez would be able to perform

 her past relevant work given the limitations to her upper body extremities, and, if not,

 whether jobs exist that Ms. Lopez could perform given her residual functional capacity

 and relevant vocational factors.


        IT IS SO ORDERED.



                                              DONALD C. NUGENT
                                               Senior United States Dist)4bt Judge

        DATED:                   lou




                                             -3-
